DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (US 20160225305 A1, Published August 4, 2016).
As to claim 1, Park discloses a display device comprising: 
a display area including a plurality of pixels (Song at Fig. 1, display panel 400); 
a low-grayscale dithering controller selecting a dither grayscale according to an input grayscale of input image data that is in a low grayscale range below a threshold grayscale (Song at Figs. 1-2, dithering processor 100; ¶ [0053] discloses “When the grayscale level of the input data DATA1 is lower than the first threshold grayscale level, the grayscale region determining part 120 may determine that the input data grayscale region DGR is included in the first grayscale region.”), and 
generating dithered input image data by performing a dithering operation on the input image data in the low grayscale range based on the dither grayscale (Song at Figs. 1-2; ¶ [0054]-[0055]); and 
a display driver driving the plurality of pixels based on the dithered input image data (Song at Fig. 1).
As to claim 2, Song discloses the display device of claim 1, wherein the low-grayscale dithering controller comprises a memory storing a lookup table that includes a plurality of reference grayscales corresponding to each of grayscales in the low grayscale range (Song at Fig. 2, dither table memory device 200), and 
wherein the low-grayscale dithering controller selects one of the plurality of reference grayscales as the dither grayscale in response to the input grayscale (Song at Fig. 2, dither table selecting part 140A).
As to claim 14, Song discloses a method of driving a display device comprising: 
setting a low grayscale dithering area in a display area based on an input grayscale of input image data in a low grayscale range below a threshold grayscale (Song at Figs. 1-2, dithering processor 100; ¶ [0053] discloses “When the grayscale level of the input data DATA1 is lower than the first threshold grayscale level, the grayscale region determining part 120 may determine that the input data grayscale region DGR is included in the first grayscale region.”); 
selecting one of a plurality of reference grayscales as a dither grayscale in response to the input grayscale, wherein the plurality of reference grayscales corresponds to each of grayscales in the low grayscale range (Song at Figs. 1-2, dither table selecting part 140A; ¶ [0054]-[0055]); and 
performing image dithering in the low grayscale dithering area based on the dither grayscale and a black grayscale (Song at Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0225305 A1, Published August 4, 2016) in view of Weitbruch (US 20080211749 A1, Published September 4, 2008). 
As to claim 3, Song discloses the display device of claim 2.
Song does not disclose that the plurality of reference grayscales is greater than the threshold grayscale.
However, Weitbruch does disclose that the plurality of reference grayscales is greater than the threshold grayscale (Weitbruch at ¶ [0018]).
Song discloses a base display device upon which the claimed invention is an improvement.  Weitbruch discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Song the teachings of Weitbruch for the predictable result of generating a motion compensated image (Weitbruch at ¶ [0105]).
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song and Weitbruch as applied to claim 3 above, and in further view of Kim (US 20190182509 A1, Published June 13, 2019). 
As to claim 4, the combination of Song and Weitbruch discloses the display device of claim 3.
The combination does not expressly disclose that the low-grayscale dithering controller performs the dithering operation by expressing the input grayscale based on the dither grayscale and a black grayscale.
However, Kim does disclose that the low-grayscale dithering controller performs the dithering operation by expressing the input grayscale based on the dither grayscale and a black grayscale (Kim at ¶ [0085].  Examiner takes an official notice that a black grayscale is equivalent to a grayscale value of zero.  In view of the officially noticed facts, it would be obvious to regard a black grayscale as zero grayscale for the well-known purpose of displaying a black color).
The combination of Song and Weitbruch discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Song and Weitbruch the teachings of Kim for the predictable result of decreasing flicker and artifacts (Kim at ¶ [0123]).
As to claim 12, the combination of Song, Weitbruch, and Kim discloses the display device of claim 4, wherein the low grayscale range includes grayscales that are equal to or greater than the black grayscale and lower than the threshold grayscale (Kim at ¶ [0013]).
The combination of Song and Weitbruch discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Song and Weitbruch the teachings of Kim for the predictable result of decreasing flicker and artifacts (Kim at ¶ [0123]).
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2016/0225305 A1, Published August 4, 2016) in view of Kim (US 20190182509 A1, Published June 13, 2019). 
As to claim 20, Song discloses the method of claim 14.
Song is silent as to wherein the low grayscale range includes grayscales equal to or greater than the black grayscale and lower than the threshold grayscale.
However, Kim does disclose wherein the low grayscale range includes grayscales equal to or greater than the black grayscale and lower than the threshold grayscale (Kim at ¶ [0013]).
Song discloses a base display device upon which the claimed invention is an improvement.  Kim discloses a comparable display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Song the teachings of Kim for the predictable result of decreasing flicker and artifacts (Kim at ¶ [0123]).

Allowable Subject Matter
Claims 5-11, 13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
05/20/2022